Citation Nr: 0300388	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  91-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of the initial 40 percent rating for the 
service-connected arthritis of the neck.  

2.  The propriety of the initial 30 percent rating for the 
service-connected arthritis of the right shoulder.  

3.  The propriety of the initial 30 percent rating for the 
service-connected arthritis of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
December 1952.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1989 rating decision of 
the RO.  

In July 1991, the Board denied the veteran's claims of 
service connection of ichthyosis vulgaris, arthritis of 
the right knee, arthritis of the left knee and arthritis 
of the lumbosacral spine.  

The Board also denied higher ratings in excess of 10 
percent for the service-connected traumatic arthritis of 
the right elbow, 10 percent for the service-connected 
traumatic arthritis of the right shoulder and 10 percent 
for the service-connected traumatic arthritis of the neck.  

The Board also denied the veteran's claim for a 
certificate of eligibility for financial assistance in 
acquiring specially adaptive housing and a special home 
adaptation grant.  The Board, however, granted service 
connection for residuals of an injury to the right eye.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  

In an August 1993 decision, the Court affirmed the Board's 
denial of service connection for arthritis of the right 
knee, arthritis of the left knee and arthritis of the 
lumbosacral spine as well as the denial of the claim for a 
certificate of eligibility for financial assistance in 
acquiring specially adaptive housing and a special home 
adaptation grant.  

The Court, however, remanded the issues of service 
connection for ichthyosis vulgaris and increased ratings 
for the service-connected traumatic arthritis of the right 
elbow, right shoulder and neck for further development and 
readjudication.  The Court also held that the issue of a 
total rating based on individual unemployability due to 
service-connected disability should have been addressed by 
the Board.  

In June 1994, the Board remanded the case for additional 
development of the record.  

In an October 1994 rating decision, the RO increased the 
ratings for the service-connected traumatic arthritis of 
the neck to 40 percent disabling, for the service-
connected right shoulder arthritis to 30 percent disabling 
and for the service-connected right elbow arthritis to 20 
percent disabling, effective on August 19, 1994.  

In addition, the RO assigned a total rating based on 
individual unemployability due to service-connected 
disability, effective on August 19, 1994.  

In a February 1995 rating decision, the RO granted service 
connection for ichthyosis dermatitis and atrophic 
dermatitis and assigned a 10 percent evaluation.  The same 
rating action denied the veteran's new claims of service 
connection for glaucoma and cataracts.  

In July 1995, the veteran filed a Notice of Disagreement 
with respect to the decision denying a rating in excess of 
10 percent for the service-connected skin disorder and an 
earlier effective date for the total rating based on 
individual unemployability due to service-connected 
disability.  

In September 1995, the veteran submitted a document which 
was interpreted as a Notice of Disagreement with respect 
to a decision that denied the claims of service connection 
for glaucoma and cataracts.  The statement was also 
interpreted as the veteran's attempt to reopen the claim 
for a certificate for eligibility for a special housing 
assistance or special home adaptation grant; the claims of 
service connection for arthritis of the lumbosacral spine, 
right knee and left knee; and a claim for a total 
schedular evaluation.  

The veteran was provided with a Statement of the Case on 
the issues of service connection for glaucoma and 
cataracts; increased ratings for the service-connected 
skin disorder, right elbow, right shoulder and neck 
disability; housing assistance; and an earlier effective 
date for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability.  

In a March 1996 report of contact, it was noted that the 
veteran had filed his Substantive Appeal at the Board on 
the issues of service connection for glaucoma and 
cataracts; increased ratings for the service-connected 
skin, right elbow, right shoulder and neck disorders; 
housing allowance; and an earlier effective date for the 
assignment of a total rating based on individual 
unemployability due to service-connected disability.  

In a September 1996 decision, the Board granted service 
connection for glaucoma and cataracts; assigned a 30 
percent rating for the service-connected ichthyosis 
vulgaris and atrophic dermatitis; assigned an effective 
date of May 12, 1992 for the award of a total compensation 
rating based on individual unemployability; and denied 
eligibility for assistance in acquiring specially adapted 
housing or a special home adaptation grant.  

The Board remanded the issues of increased ratings for the 
service-connected arthritis of the right shoulder, right 
elbow and neck.  

In a September 1996 rating decision, the RO effectuated 
the Board's September 1996 decision by assigning a 30 
percent rating for the veteran's service-connected skin 
disability effective in December 1994; recharacterizing 
the veteran's right eye disability as residuals of a right 
eye injury with decreased visual acuity, glaucoma and 
cataract; and assigning a total compensation rating based 
on individual unemployability effective on May 12, 1992.  

In a November 1996 correspondence, the veteran requested 
an effective date of August 25, 1989, for the assignment 
of the 30 percent rating for the service-connected skin 
disability.  In January 1997, the Board received a Motion 
for Reconsideration from the veteran.  The Motion was 
denied by the designee of the Chairman of the Board in 
April 1997.  

In a July 1998 rating decision, the RO assigned an 
effective date of February 24, 1989, for the higher 
ratings for the service-connected arthritis of the right 
elbow, right shoulder and neck.  

During the course of this appeal, the Court recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, as in this case, and a claim for an increased 
rating for a service-connected condition.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time-a practice known as 
"staged" rating.  Thus, in its October 1999 decision, the 
Board appropriately recharacterized the issues as shown on 
the first page of this document.  

In the October 1999 decision, the Board assigned an 
initial 30 percent rating for the veteran's service-
connected arthritis of the right elbow.  The other claims 
for increase were denied, and the veteran appealed to the 
Court.  

In February 2001, the Court granted VA's own Motion to 
Vacate and Remand.  The Board's October 1999 decision was 
vacated, except that portion that increased the service-
connected right elbow arthritis disability rating from 20 
to 30 percent, and the case was remanded to the Board.  

In January 2002, the Board remanded the case for 
additional development.  

In March 2002, the Board received a Motion for 
Reconsideration from the veteran.  The Motion was denied 
by the designee of the Chairman of the Board in May 2002.  

In a May 2002 statement, the veteran requested service 
connection for arthritis of the low back, both knees, and 
left shoulder, as well as a right kidney resection and 
hypertension.  He also stated that he wanted a total 
rating due to individual unemployability effective 
anywhere from 1982 to 1984.  He also requested an earlier 
effective date for the grant of service connection for 
arthritis of the cervical spine, right shoulder and right 
elbow.  These matters are referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected arthritis of the neck 
is not shown to be productive of more than severe 
functional limitation due to pain; intervertebral disc 
syndrome is not demonstrated.  

3.  The veteran's service-connected arthritis of the right 
shoulder is not shown to be manifested by more than motion 
limited to 50 degrees from the side due to pain.  

4.  The veteran's service-connected arthritis of the right 
elbow is not shown to be manifested by more than motion 
limited to 70 degrees, and a rating of 40 percent is 
precluded by the amputation rule.  



CONCLUSION OF LAW

1.  The criteria for the assignment of an initial rating 
in excess of 40 percent rating for the service-connected 
arthritis of the neck have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate I, 
4.71a including Diagnostic Codes 5003, 5010, 5285, 5292, 
5293 (2002).  

2.  The criteria for the assignment of an initial 
evaluation in excess of 30 percent for the service-
connected arthritis of the right shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate I, 4.71a including Diagnostic Codes 5003, 
5010, 5200, 5201 (2002).  

3.  The criteria for the assignment of an initial 
evaluation in excess of 30 percent for the service-
connected arthritis of the right elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Plate I, 4.71a including Diagnostic Codes 5003, 5010, 5206 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the January 2002 remand, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).  

In addition, they define the obligation of VA with respect 
to its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Considering the record, the Board finds that the passage 
of the VCAA and its implementing regulations does not 
prevent the Board from rendering a decision on the claim 
on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, various 
correspondence from the RO, and the Board's decisions and 
remands, and the Court's orders, the veteran and his 
representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed 
to support his claim, and provided ample opportunity to 
submit information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, 
potentially relevant evidence to obtain (and the veteran 
has been asked whether there is any such evidence), any 
failure to fulfill the statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the VA, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing.  

Furthermore, examinations and treatment records up to the 
present, have been associated with the claims file.  The 
Board also notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claims at this juncture, without additional VCAA 
consideration, or for any additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the 
veteran's service-connected disabilities.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  

A careful review of the service medical records shows 
that, in October 1951, the veteran was struck by mortar 
fragments in the right wrist.  The injury resulted in a 
loss of about six centimeters of the ulna.  The wound was 
debrided, and the veteran was evacuated.  There was a 
complete loss of the soft tissue and bone for 
approximately twelve centimeters in the distal third of 
the forearm.  There was a twelve-centimeter gap in the 
ulnar nerve.  There was a complete absence of the ulnar 
function of the right hand.  It was noted that the veteran 
was right-handed.  

In a January 1953 rating decision, the RO granted service 
connection for the residuals of a shell fragment wound to 
the right forearm.  A combined 50 percent rating was 
assigned.  

In November 1958, the disability rating was increased to 
70 percent rating, and the veteran was found to be 
entitled to special monthly compensation for the loss of 
use of one hand.  

In a June 1967 rating decision, the RO assigned a 
temporary 100 percent evaluation due to surgery on the 
veteran's arm.  The temporary total evaluation was 
effective from April 3 to June 30, 1967.  

The veteran filed his claim for service connection for 
traumatic arthritis and for an increased rating for the 
residuals of his combat wound on February 24, 1989.  

By a decision of December 1989, the RO granted service 
connection and assigned separate 10 percent ratings for 
traumatic arthritis of the right elbow, right shoulder and 
neck, effective on February 24, 1989.  That rating 
decision was based upon an October 1989 VA orthopedic 
examination which reported that the range of motion of the 
right elbow lacked 30 degrees of full extension and 40 
degrees of flexion.  There was minimal crepitus with the 
range of motion of the elbow.  There was full forward 
flexion of the right shoulder but the abduction of the 
right shoulder was to 120 degrees.  Internal and external 
rotation of the shoulder was full.  

In an application for compensation based on individual 
unemployability dated on May 12, 1992, the veteran 
reported that he had worked as a landscape gardener but 
could only work sporadically beginning in 1991.  

In an undated statement, the veteran's employer reported, 
in substance, that the veteran had been able to do only 
"some minimal sedentary labor" since 1987 due to his 
service-connected disabilities.  

In August 1994, a VA orthopedic examination was conducted.  
The veteran reported that he had attempted to do some work 
with gardening.  He stated, however, that the activity 
caused increased pain in his right elbow, shoulder and 
back.  

The veteran's range of motion of the right shoulder was as 
follows:  abduction to 60 degrees, adduction to 40 
degrees, internal rotation to 45 degrees, external 
rotation to 45 degrees, extension to 40 degrees and 
flexion to 70 degrees.  There was diffuse tenderness to 
palpation of shoulder with minimal crepitus.  There was 
diffuse pain throughout the shoulder during the active 
range of motion studies.  

An examination of the neck demonstrated that forward 
flexion was to 50 degrees, backward extension to 20 
degrees, lateral bending to 20 degrees, bilaterally, and 
rotation to 45 degrees, bilaterally.  There was muscular 
spasm along the paraspinal musculature and tenderness in 
the area.  There was no evidence of radicular symptoms.  

An examination of the right elbow demonstrated limitation 
of motion with flexion to 90 degrees and extension to 25 
degrees.  Pronation and supination were to 60 degrees, and 
there was diffuse pain with the range of motion studies.  
No palpable tenderness was elicited.  X-ray studies of the 
right elbow showed degenerative changes.  X-ray studies of 
the cervical spine showed foraminal narrowing and 
degenerative changes.  X-ray studies of the right shoulder 
showed degenerative changes but no evidence of impingement 
syndrome.  

The diagnoses were those of traumatic arthritis of the 
right shoulder with severe limitation of motion and pain 
associated with motion, impingement/arthritis of the right 
shoulder with severe limitation of motion and pain 
associated with motion, degenerative disease of the 
cervical spine with severe limitation of motion with 
secondary muscle spasms and X-ray evidence of degenerative 
changes and neural foraminal narrowing, and limited motion 
of the right forearm.  

The orthopedist commented that the veteran had severe 
limitation of motion of his neck, right shoulder, right 
elbow, right wrist and right hand.  In addition, it was 
reported that he had pain in the right lower back 
secondary to his injuries.  It was his opinion that each 
disability contributed significantly to the veteran's 
ability to engage in substantially gainful employment.  

A VA outpatient treatment report dated in November 1994 
indicates that the veteran was seen complaining of a 
painful right shoulder, neck and right flank.  It was 
noted that he had poor function, paralysis of the right 
arm and hand and an ulnar nerve injury.  The veteran had 
painful limitation of the neck and right shoulder.  He was 
referred for physical therapy.  

In September 1995, the veteran underwent an orthopedic 
examination at a private facility.  The veteran complained 
of having pain in his right shoulder and pain in his right 
hip.  

An examination of the veteran's right shoulder showed 
positive impingement sign but reasonably good rotator cup 
strength.  Some pain was present with abduction across the 
body.  There was no loss of the normal glenohumeral 
mobility.  The relevant diagnoses were those of 
impingement and tendinitis of the right shoulder.  

In December 1996, another VA examination was conducted.  
The veteran complained of having pain in the neck, right 
shoulder and elbow.  Specifically, he stated that he had 
pain on bending and turning his neck.  He had night pain 
and pain that radiated over the back part of his neck and 
down the upper spine.  He had occasional dysesthesias and 
paresthesias in both upper extremities.  

Regarding the right shoulder, the veteran had pain on 
motion and an inability to lift anything over his head.  
He had night pain and complained of weakness.  He could 
not lift anything over 20 pounds without pain.  He 
complained of having constant right elbow pain, which 
increased at night.  He stated that the pain went down 
into his wrist.  

Regarding the neck, the veteran had lateral rotation to 15 
degrees, bilaterally, full forward flexion and extension 
to 10 degrees.  The examiner noted that the veteran had 
pain with motion of the neck in the mid, upper portion of 
the back.  

Regarding the shoulder, the veteran had 90 degrees of 
abduction, 20 degrees of internal rotation and 20 degrees 
of external rotation.  There was mild deltoid atrophy and 
crepitus on motion.  There was tenderness over the 
anterior aspect of the shoulder and pain on motion.  

Regarding the elbow, the veteran lacked 20 degrees of 
extension and 20 degrees of flexion.  He had full 
pronation and supination.  He had weakness of his entire 
right upper extremity both in the shoulder musculature and 
in his elbow with weakness of the biceps.  

The VA X-ray studies of his neck and right elbow revealed 
moderate degenerative arthritis.  X-ray studies of the 
right shoulder revealed mild degenerative arthritis.  An 
MRI study of the cervical spine showed cervical 
spondylosis at C6-C7 with hypertrophic bone changes and 
disc protrusion resulting in mild canal narrowing and 
bilateral intervertebral foramina narrowing.  

In a June 1997 addendum, the December 1996 VA examiner 
noted that, due to chronic pain, the veteran had 
functional impairment of the neck, right shoulder and 
right elbow.  

The various VA outpatient treatment and therapy reports 
show continued complaints involving the veteran's neck, 
right shoulder and right elbow.  Of particular interest 
are notations showing C6-C7 radiculopathy.  

In February 1998, another VA examination was conducted.  
The veteran complained of having pain in the neck, right 
shoulder and right elbow.  He stated that his symptoms 
were aggravated by weather change, lifting objects 
weighing more than ten pounds, increased physical 
activity, active flexion, extension and rotation about the 
cervical spine and working with the right arm in an 
overhead position.  

The motion of the veteran's cervical spine was as follows:  
extension to 15 degrees; flexion to 20 degrees, right and 
left rotation to 20 degrees; and right and left cervical 
tilt to 15 degrees.  He had normal shoulder shrug and no 
measurable circumferential atrophy of either arm.  There 
was a one-inch decreased circumference of the right 
forearm compared to the left.  The veteran had normal 
external appearance of the right shoulder with tenderness 
to palpation over the anterior, posterior and superior 
aspect of the shoulder.  

The range of motion of the right shoulder was as follows:  
forward flexion to 90 degrees; abduction to 60 degrees; 
extension to 20 degrees; external rotation to 45 degrees; 
and internal rotation to 30 degrees.  The veteran had a 30 
degree flexion contracture of the right elbow, with 
further flexion to 95 degrees.  Pronation and supination 
were to 30 degrees.  

X-ray studies of the cervical spine and right shoulder 
showed post-traumatic osteoarthritis.  The diagnoses were 
those of cervical spondylosis at C6-C7 with mild cervical 
stenosis at C4-C5, C5-C6 and C6-C7; and post-traumatic 
osteoarthritis of the right shoulder and elbow.  

The VA examinations were conducted in May 2002.  At a 
spine examination, the veteran complained of daily aching 
in the neck.  He stated that he had stiffness and 
difficulty finding a comfortable position in which to 
sleep.  Pain was reportedly exaggerated by extending the 
neck backwards and turning left or right.  

The examination revealed a normal appearing curvature of 
the posterior cervical spine.  His range of motion was 
limited, with forward flexion and backward extension to 
20 degrees with pain.  He had 15 degrees rotation to the 
right and 10 degrees rotation to the left.  Lateral 
flexion was only to 5 degrees bilaterally.  

The veteran had good strength to resistance in flexion and 
extension, but he had weakness turning his head in both 
directions, left worse than right.  The diagnosis was that 
of cervical disc and joint disease, traumatic arthritis.  

At an examination of his right shoulder and elbow, the 
veteran complained that his right shoulder and elbow had 
had increased frequency and intensity of pain and weakness 
since he was examined three years earlier.  He stated that 
he had daily pain and difficulty finding a position to 
sleep or rest.  

An examination of the veteran's shoulder revealed some 
wasting of the posterior muscles over the shoulder.  He 
had tenderness at the acromioclavicular joint on 
palpation.  He had internal rotation to 80 degrees, then 
there was pain.  External rotation was nearly frozen; he 
had 10 degrees rotation.  His abduction was to 70 degrees 
with pain, and forward elevation was only to 50 degrees.  
Extension was to 25 degrees; thereafter, the maneuver was 
painful to 35 degrees.  His rotation of the shoulder 
caused some discomfort, but "scant" crepitation.  The 
range of motion with resistance was only 50 percent of 
normal.  

An examination of the elbow revealed no significant 
external deformity.  There was minimal tenderness over the 
lateral epicondyle.  There was 90 degrees of flexion and 
30 degrees of pronation.  Supination was only to 20 
degrees.  Against resistance the veteran rated weakness of 
2/5 compared to the left elbow.  It was noted that the 
veteran did not exercise enough and that the muscles 
showed spasm or fatigue.  The diagnoses were those of 
traumatic arthritis of the right shoulder and elbow with 
painful limited motion and weakness.  

The VA outpatient treatment records were received, but 
they primarily addressed other disabilities.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, 
found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating 
is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be 
based upon the most complete evaluation of the condition 
that can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as 
to reflect all elements of disability.  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based 
on lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior 
during motion.  Many factors are for consideration in 
evaluating disabilities of the musculoskeletal system and 
these include pain, weakness, limitation of motion, and 
atrophy.  Painful motion with the joint or periarticular 
pathology which produces disability warrants the minimum 
compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
traumatic arthritis should be rated as degenerative 
arthritis.  Diagnostic Code 5003 establishes, essentially, 
three methods of evaluating degenerative arthritis which 
is established by x-ray studies:  (1) when there is a 
compensable degree of limitation of motion, (2) when there 
is a noncompensable degree of limitation of motion, and 
(3) when there is no limitation of motion.  Generally, 
when documented by x-ray studies, arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of 
painful motion.  Read together, Diagnostic Code 5003 and 
38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no actual limitation 
of motion.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-
93 (1991), Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 
(1991).  


Neck arthritis

The service-connected disability manifested by arthritis 
of the neck has been rated by the RO in this case as 40 
percent disabling under the provisions of 38 C.F.R. 
§ 4.71a including Diagnostic Code 5293.  

That Diagnostic Code provided for the assignment of a 40 
percent evaluation for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 60 
percent rating is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
diseased disc with little intermittent relief.  

The evidence establishes that the veteran has considerable 
loss of motion with pain in all planes of neck motion.  
There was no clinical documentation of functional loss due 
to pain or weakness, fatigability or incoordination.  

Although the veteran has had some occasional dysesthesias 
and paresthesias in both upper extremities, the Board 
finds in this case that there is no clinical evidence of 
intervertebral disc syndrome.  

Indeed, although the veteran complained of increased 
symptomatology since his previous examination, the May 
2002 examination revealed no worsening in his condition-at 
least not so far as to warrant a higher evaluation on the 
basis of functional loss due to pain.  

The Board finds that, given the veteran's complaints and 
the findings on examination, the service-connected 
disability picture is not shown to be consistent with that 
reflective of intervertebral disc syndrome with 
neurological findings appropriate to such disease of the 
cervical spine.  

Thus, the criteria pursuant to 38 C.F.R. § 4.71a including 
Diagnostic Code 5293 cannot be applied in this case.  See 
DeLuca v Brown, 8 Vet. App. 202 (1995).  

The Board has considered whether the veteran is entitled 
to a "staged" rating for his service-connected disorder as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119.  The Board finds, however, that the veteran's 
service-connected neck disorder is not shown to have 
warranted the assignment of a 60 percent rating at any 
time during the course of this appeal.  

The Board recognizes that Diagnostic Code 5286 provides a 
100 percent evaluation for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement 
(Bechterew type).  The Board notes in this regard that 
there is no evidence of complete bony fixation of the 
spine.  

In the absence of such, and based on the applicable rating 
criteria, the Board finds that the veteran's disability 
picture does not meet the criteria for the assignment of a 
rating higher than the currently assigned 40 percent 
consistent with more than severe functional loss due to 
pain as for consideration under the provisions of 
Diagnostic Code 5292.  As such, the Board finds that the 
provisions of Diagnostic Code 5293 including any of the 
recent changes in the rating criteria are not for 
application in this case.  


Right shoulder arthritis

The standard ranges of motion of the shoulder are 180 
degrees of flexion, 180 degrees of abduction, 90 degrees 
of internal rotation and 90 degrees of external rotation.  
38 C.F.R. § 4.71, Plate I.  

The veteran's right shoulder arthritis is rated as 30 
percent disabling under 38 C.F.R. § 4.71a including 
Diagnostic Code 5201.  

That Diagnostic Code provides a 30 percent evaluation 
where motion of the arm is limited to midway between the 
side and shoulder level.  A 40 percent rating is warranted 
where motion of the arm is limited to 25 degrees from the 
side.  A higher rating is also provided for ankylosis of 
the shoulder (scapulohumeral articulation, taking note 
that the scapula and the humerus move as one piece).  See 
38 C.F.R. § 4.71a, including Diagnostic Code 5200.  

Here, the evidence shows flexion, at worst, to 50 degrees 
and abduction, at worst, to 60 degrees.  That is, motion 
of the right shoulder is beyond midway between the side 
and shoulder level, the criteria for his current 30 
percent evaluation.  

Given, however, the objective evidence of pain, and when 
considering the provisions of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on 
movement of a joint, the criteria for the current 30 
percent rating pursuant to 38 C.F.R. § 4.71a including 
Diagnostic Code 5201 have been legitimately met.  See 
DeLuca v Brown, 8 Vet. App. 202.  

Regarding the criteria for a 40 percent rating, however, 
the Board notes that there is no evidence suggesting that 
the range of motion of the right shoulder is limited to 25 
degrees from the side, even when considering the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  

The Board further notes that there is no evidence of right 
shoulder ankylosis to warrant a 40 percent rating under 
Diagnostic Code 5200.  

Again, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
disorder as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119.  The Board finds, however, that the 
veteran's service-connected right shoulder disorder 
warrants a 30 percent rating for the entire course of this 
appeal.  


Right elbow arthritis

The standard ranges of motion of the forearm (elbow) are 0 
degrees of extension and 145 degrees of flexion.  
38 C.F.R. § 4.71, Plate I.  

The veteran's arthritis of the right elbow is rated as 30 
percent disabling under 38 C.F.R. § 4.71a including 
Diagnostic Code 5206.  

That Diagnostic Code provides a 30 percent evaluation 
where flexion of the forearm is limited to 70 degrees.  A 
rating greater than 30 percent is available where flexion 
of the forearm is limited to 55 degrees (40 percent) or to 
45 degrees (50 percent).  

Here, the evidence shows flexion, at worst, to 90 degrees.  
The Board notes, that there is no medical evidence of 
fatigability or incoordination of the right elbow.  As 
noted in the Board's previous decision, based strictly on 
the degrees of excursion, the veteran's disability picture 
does not meet the criteria for a 30 percent evaluation 
under Diagnostic Codes 5206-i.e., flexion limited to 70 
degrees.  

Nonetheless, there is objective evidence of pain and 
weakness in the right elbow, both on motion and to 
palpation.  Given the objective evidence of functional 
loss due to pain, and when considering the provisions of 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, the Board 
finds that the criteria for a 30 percent rating pursuant 
to 38 C.F.R. § 4.71a including Diagnostic Code 5206 are 
still met.  See DeLuca v Brown, 8 Vet. App. 202.  

Once again, the Board has considered whether the veteran 
is entitled to a "staged" rating for his service-connected 
disorder as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119.  The Board finds that the veteran's 
service-connected right elbow disorder warrants no greater 
than a 30 percent rating for the entire course of this 
appeal.  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68 
(2002).  

Amputation of the major arm between the shoulder and elbow 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
including Diagnostic Code 5122 (2002).  Amputation of the 
major arm above the insertion of the deltoid warrants a 
90 percent evaluation.  38 C.F.R. § 4.71a, including 
Diagnostic Code 5122 (2002).

The Board notes that the veteran has been awarded a 70 
percent evaluation for the shell fragment wound of the 
right forearm with laceration of the ulnar nerve, fracture 
of the right ulna, arthralgia of the right wrist and 
amputation of the right little finger.  The award was 
pursuant to 38 C.F.R. § 4.71a, including Diagnostic Code 
5125 (2002), for the loss of use of the major hand.  

The veteran's service connected disabilities below the 
shoulder (70 percent for the loss of use of the hand and 
the 30 percent for arthritis of the elbow awarded in this 
decision) are a combined 79 percent.  

Thus, the amputation rule would preclude the assignment of 
a rating of 40 percent or higher for the service-connected 
right elbow disability.  



ORDER

An initial evaluation higher than 40 percent for the 
service-connected arthritis of the neck is denied.  

An initial evaluation higher than 30 percent for the 
service-connected arthritis of the right shoulder is 
denied.  

An initial evaluation higher than 30 percent for the 
service-connected arthritis of the right elbow is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

